Beckworth, Judge:
This appeal for reappraisement is before me on the following- stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as to the merchandise covered by the appeal for reappraisement enumerated above:
That on the dates of exportation thereof to the United States, the prices at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, -were the appraised values, less the buying commission, as stated on the invoices.
That all of the merchandise covered by the appeal for reappraisement, the subject of this stipulation, was entered subsequent to February 27,1958, and none of the merchandise is identified in the Final List published by the Secretary of the Treasury, T.D. 54521.
That the appeal for reappraisement enumerated above may be deemed submitted upon this stipulation.
On the agreed facts, I find and hold that export value, as that value is defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956,70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is represented by the appraised values, less the buying commission, as stated on the invoices.
Judgment will be rendered accordingly.